





Exhibit 10.4
AWARD NOTICEANDNONQUALIFIED STOCK OPTION AGREEMENT
HILTON 2017 OMNIBUS INCENTIVE PLAN
The Participant has been granted stock options with the terms set forth in this
Award Notice, and subject to the terms and conditions of the Plan and the
Nonqualified Stock Option Agreement (including the appendices attached thereto,
“Agreement”) to which this Award Notice is attached. Capitalized terms used and
not defined in this Award Notice will have the meanings set forth in the
Agreement and the Plan.

Participant NameNumber of Shares Subject to OptionExercise PriceVesting
ScheduleDate of Grant
Participant_Name


Number_of_Shares Shares
Exercise_Price33.33% vests on March 3 of 2021, 2022 and 2023 (each, a”vesting
date”)Grant_Date

Vesting Schedule:
Vesting of the Option as specified in the chart above is subject to the
Participant’s continued employment with a member of the Company Group through
the applicable vesting date. If the number of Shares is not evenly divisible by
three (3), then no fractional Share will vest and the installments will be as
equal as possible with the smaller installment(s) vesting first. Each such right
of purchase will be cumulative and will continue, unless sooner exercised or
terminated as herein provided, during the remaining period of the Option Period.






--------------------------------------------------------------------------------



NONQUALIFIED STOCK OPTION AGREEMENT
HILTON 2017 OMNIBUS INCENTIVE PLAN
This Nonqualified Stock Option Agreement, effective as of the Date of Grant (as
defined below), is between Hilton Worldwide Holdings Inc., a Delaware
corporation (the “Company”), and the individual listed in the Award Notice as
the “Participant”. Capitalized terms have the meaning set forth in Section 25,
or, if not otherwise defined herein, in the Hilton 2017 Omnibus Incentive Plan
(as it may be amended, the “Plan”).
1.Grant of Options.
(a)Effective as of the Date of Grant, the Company irrevocably grants to the
Participant the right and option (the “Option”) to purchase all or any part of
the Shares, subject to, and in accordance with, the terms, conditions and
restrictions in the Plan, the Award Notice, and this Agreement.
(b)The Option is not intended to qualify as an Incentive Stock Option within the
meaning of Section 422 of the Code.
(c)This Agreement will be construed in accordance and consistent with, and
subject to, the terms of the Plan (the provisions of which are incorporated
herein by reference). In the event of any conflict between one or more of this
Agreement, the Award Notice and the Plan, the Plan will govern this Agreement
and the Award Notice, and the Agreement (to the extent not in conflict with the
Plan) will govern the Award Notice.
2.Exercise Price. The price at which the Participant will be entitled to
purchase the Shares upon the exercise of the Option will be the Exercise Price
per share, subject to adjustment as provided in Section 8.
3.Exercisability of Option. The Option will become vested and exercisable in
accordance with the schedule set forth on the Award Notice.
4.Duration of Option. The Option will be exercisable to the extent and in the
manner provided herein for a period of ten (10) years from the Date of Grant
(the “Option Period”); provided, however, that the Option may be earlier
terminated as provided in Section 6 hereof.
5.Manner of Exercise and Payment.
(a)Subject to the terms and conditions of this Agreement and the Plan, the
Option may be exercised by delivery of written or electronic notice to the
Company in the manner prescribed in Section 7(d) of the Plan and as otherwise
set forth by the Committee from time to time. Such notice will set forth the
number of Shares in respect of which the Option is being exercised and will be
signed by the person or persons exercising the Option. In the event the Company
has designated an Award Administrator (as defined below), the Option may also be
exercised by giving notice (including through electronic means) in accordance
with the



--------------------------------------------------------------------------------

2
procedures established from time to time by the Award Administrator. Any
exercisable portion of the Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part, provided that partial
exercise will be for whole shares of Common Stock only.
(b)Upon exercise of the Option pursuant to Section 5(a), unless otherwise
determined by the Committee, the Company will withhold a number of Shares
otherwise deliverable to the Participant to pay (i) the full purchase price for
the Shares in respect of which the Option is being exercised and (ii) an amount
necessary to satisfy applicable U.S. and non-U.S. Federal, state or local tax or
other withholding requirements, if any (“Withholding Taxes”) in accordance with
Section 15(d) of the Plan (or, if the Participant is subject to Section 16 of
the Exchange Act at such time, such amount which would not result in adverse
consequences under GAAP), unless otherwise agreed to in writing by the
Participant and the Company. The number of Shares to be withheld or otherwise
used for payment will be calculated using the closing price per Share on the New
York Stock Exchange (or other principal exchange on which the Shares then trade)
on the date of determination, and will be rounded up to the nearest whole Share.
(c)Upon receipt of the notice of exercise and any payment or other documentation
as may be necessary pursuant to Sections 5(a) and 5(b) relating to the Shares in
respect of which the Option is being exercised, the Company will, subject to the
Plan and this Agreement, take such action as may be necessary to effect the
transfer to the Participant of the number of Shares as to which such exercise
was effective.
(d)The Participant will not be deemed to be the holder of, or to have any of the
rights and privileges of a stockholder of the Company (including the right to
vote or receive dividends) in respect of, Shares purchased upon exercise of the
Option until (i) the Option has been exercised pursuant to the terms of this
Agreement and the Participant has paid the full purchase price for the number of
Shares in respect of which the Option was exercised and any applicable
Withholding Taxes and (ii) the Company has issued the Shares in connection with
such exercise.
6.Termination of Employment.
(a)Subject to Section 6(c) or Section 6(d) below, in the event that the
Participant’s employment with the Company Group terminates for any reason, any
unvested portion of the Option will be forfeited and all of the Participant’s
rights under this Agreement will terminate as of the effective date of
termination (the “Termination Date”) (unless otherwise provided for by the
Committee in accordance with the Plan).
(b)If the Participant’s employment is terminated by the Company Group for Cause
or by the Participant when grounds existed for Cause at the time thereof, the
vested and unvested portions of the Option will terminate as of the Termination
Date.
(c)The Option will become immediately vested and exercisable as of the
Termination Date as to all of the Shares subject to the Option if the
Participant’s employment with the Company Group is terminated:



--------------------------------------------------------------------------------

3
(i)by the Company Group due to or during the Participant’s Disability or due to
the Participant’s death; or
(ii)by the Company Group without Cause if such termination of the Participant’s
employment occurs within twelve (12) months following a Change in Control (for
the avoidance of doubt, a Change in Control alone will not result in any vesting
hereunder).
(d)In the event the Participant’s employment with the Company Group terminates
as a result of the Participant’s Retirement after the date that is six (6)
months after the Date of Grant, the Option will continue to vest and become
exercisable, following the Termination Date, in accordance with the schedule set
forth in the Award Notice so long as no Restrictive Covenant Violation occurs,
as determined by the Committee, or its designee, in its sole discretion, prior
to the applicable vesting date. As a pre-condition to the Participant’s right to
continued vesting following Retirement, the Committee, or its designee, may
require the Participant to certify in writing prior to each applicable vesting
date that no Restrictive Covenant Violation has occurred.
(e)In the event (i) the Participant’s employment with the Company Group is
terminated by the Company due to death or Disability, each outstanding vested
Option will remain exercisable for one (1) year thereafter (but in no event
beyond the Option Period), (ii) the Participant’s employment is terminated due
to a Retirement each outstanding vested Option (whether such Option becomes
vested before, on, or after the Termination Date) will remain exercisable for
five (5) years after the Termination Date (but in no event beyond the Option
Period), and (iii) the Participant’s employment with the Company Group is
terminated for any other reason (subject to Section 6(b)), each outstanding
vested Option will remain exercisable for ninety (90) days thereafter (but in no
event beyond the Option Period); provided that, in each case, the Option Period
will expire immediately upon the occurrence of a Restrictive Covenant Violation.
(f)The Participant’s rights with respect to the Option will not be affected by
any change in the nature of the Participant’s employment so long as the
Participant continues to be an employee of the Company Group. Whether (and the
circumstances under which) employment has terminated and the determination of
the Termination Date for the purposes of this Agreement will be determined by
the Committee (or, with respect to any Participant who is not a director or
Officer, its designee, whose good faith determination will be final, binding and
conclusive; provided, that such designee may not make any such determination
with respect to the designee’s own employment for purposes of the Option).
7.Repayment of Proceeds; Clawback Policy. The Option and all proceeds related to
the Option are subject to the clawback and repayment terms set forth in Section
15(v) and 15(w) of the Plan and the Company’s Clawback Policy, as in effect from
time to time, to the extent the Participant is a director or Officer. In
addition, if a Restrictive Covenant Violation occurs or the Company discovers
after a termination of employment that grounds existed for Cause at the time
thereof, then the Participant will be required, in addition to any other remedy
available (on a non-exclusive basis), to pay to the Company, within ten (10)
business days of the



--------------------------------------------------------------------------------

4
Company’s request to the Participant therefor, an amount equal to the excess, if
any, of (a) the aggregate after-tax proceeds (taking into account all amounts of
tax that would be recoverable upon a claim of loss for payment of such proceeds
in the year of repayment) the Participant received upon the sale or other
disposition of, or distributions in respect of, the Options and any Shares
acquired in respect thereof over (b) the aggregate Cost (if any) of such Shares.
For purposes of this Agreement, “Cost” means, in respect of any Share, the
amount paid by the Participant for the Share (excluding, for the avoidance of
doubt, any Withholding Taxes), as proportionately adjusted for corporate
transactions and other recapitalizations and less the amount of any dividends or
distributions made with respect to the Share; provided that Cost may not be less
than zero. Any reference in this Agreement to grounds existing for a termination
of employment for Cause will be determined without regard to any notice period,
cure period, or other procedural delay or event required prior to finding of or
termination for, Cause.
8.Adjustments Upon Change in Capitalization. The terms of this Agreement,
including, without limitation, (a) the number of Shares subject to the Option
and (b) the Exercise Price specified herein, will be subject to adjustment in
accordance with Section 13 of the Plan.
9.Restrictive Covenants. The Participant acknowledges and recognizes the highly
competitive nature of the businesses of the Company Group, that the Participant
will be allowed access to confidential and proprietary information (including,
but not limited to, trade secrets) about those businesses, as well as access to
the prospective and actual customers, suppliers, investors, clients and partners
involved in those businesses, and the goodwill associated with the Company
Group. The Participant accordingly agrees to the provisions of Appendix A to
this Agreement (the “Restrictive Covenants”). For the avoidance of doubt, the
Restrictive Covenants contained in this Agreement are in addition to, and not in
lieu of, any other restrictive covenants or similar covenants or agreements
between the Participant and the Company Group.
10.Restrictions on Transfer. The Participant may not assign, sell or otherwise
transfer the Option or the Participant’s right under the Option to receive
Shares, other than in accordance with Section 15(b) of the Plan.
11.Option Subject to Plan. The Agreement and Option granted under this Agreement
are subject to all terms and provisions of the Plan and all such terms and
provisions are incorporated into this Agreement. By accepting the Option, the
Participant acknowledges that the Participant has received and read the Plan and
prospectus and agrees to be bound by the terms, conditions, and restrictions set
forth in the Plan, this Agreement, and the Company’s policies, as in effect from
time to time, relating to the Plan.
12.Governing Law; Venue. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware applicable to contracts made
and performed wholly within the State of Delaware, without giving effect to the
conflict of laws provisions thereof. For purposes of litigating any dispute that
arises under this Agreement, the parties consent to and submit to the personal
jurisdiction and venue of the State of New York or the State of Delaware, and
each of the Participant, the Company, and any transferees who hold a portion of
the Option pursuant to a valid assignment, hereby submits to the exclusive
jurisdiction of such courts for the purpose of any such suit, action,
proceeding, or judgment.



--------------------------------------------------------------------------------

5
13.Language. By accepting the Agreement, the Participant acknowledges and
represents that the Participant is sufficiently proficient in the English
language, or has consulted with an advisor who is sufficiently proficient in
English, so as to allow the Participant to understand the terms of the Agreement
and any other documents related to the Plan. If the Participant has received a
copy of this Agreement (or the Plan or any other document related hereto or
thereto) translated into a language other than English, such translated copy is
qualified in its entirety by reference to the English version of the Plan, and
in the event of any conflict the English version will govern.
14.No Additional Rights. By accepting this Agreement and the grant of the Option
contemplated in this Agreement, the Participant expressly acknowledges that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time to the extent permitted by the Plan;
(b)the grant of the Option is exceptional, voluntary and occasional and it does
not create any contractual or other right to receive future grants of options,
or benefits in lieu of options, even if options have been granted in the past;
(c)all determinations with respect to future option grants, if any, including
the grant date, the number of Shares granted, the exercise price and the
exercise date or dates, will be at the sole discretion of the Company;
(d)the Participant’s participation in the Plan is voluntary and not a condition
of employment, and the Participant may decline to accept the Option without
adverse consequences to the Participant’s continued employment relationship with
the Company Group;
(e)neither the Plan nor this Agreement nor the Participant’s receipt of the
Option hereunder will impose any obligation on the Company Group to continue the
employment of the Participant and the Company Group may at any time terminate
the employment of the Participant, free from any liability or claim under the
Plan or this Agreement, except as otherwise expressly provided herein;
(f)the value of the Option is an extraordinary item that is outside the scope of
the Participant’s employment contract, if any, and nothing can or must
automatically be inferred from such employment contract or its consequences;
(g)Options and any Shares acquired under the Plan, and the income from and value
of same, are not part of normal or expected compensation for any purpose and are
not to be used for calculating any severance, resignation, termination,
redundancy, dismissal, end of service payments, bonuses, long-service awards,
holiday pay, pension or retirement benefits or welfare or similar payments, and
the Participant waives any claim on such basis and, for the avoidance of doubt,
the Option will not constitute an “acquired right” under the applicable law of
any jurisdiction;



--------------------------------------------------------------------------------

6
(h)if the underlying Shares do not increase in value, the Option will have no
value;
(i)if the Participant exercises the Option and acquires Shares, the value of
such Shares may increase or decrease in value, even below the Exercise Price;
(j)the future value of the underlying Shares is unknown, indeterminable, and
cannot be predicted with certainty; and
(k)the Participant will have no rights to compensation or damages related to
Option proceeds in consequence of the Termination of the Participant’s
employment for any reason whatsoever and whether or not in breach of contract.
15.Electronic Delivery and Acceptance. This Agreement may be executed
electronically and in counterparts. The Company currently delivers documents
related to the Plan by electronic means. The Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line system established and maintained by the Company or a
third party designated by the Company.
16.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the Option
and on any Shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
the Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
17.No Advice Regarding Grant. The Participant acknowledges and agrees that the
Company is not providing any tax, legal or financial advice, nor is the Company
making any recommendations regarding the Participant’s participation in the
Plan, or the Participant’s acquisition or sale of the underlying Shares. The
Participant should consult with his or her own personal tax, legal and financial
advisors regarding his or her participation in the Plan before taking any action
related to the Plan.
18.Appendices For Non-U.S. Participants. Notwithstanding any provisions in this
Nonqualified Stock Option Agreement, Participants residing and/or working
outside the United States will be subject to the Terms and Conditions for
Non-U.S. Participants attached as Appendix B and to any Country-Specific Terms
and Conditions for the Participant’s country attached as Appendix C. If the
Participant relocates from the United States to another country, the Terms and
Conditions for Non-U.S. Participants and the applicable Country-Specific Terms
and Conditions will apply to the Participant, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. Moreover, if the Participant
relocates between any of the countries included in the Country-Specific Terms
and Conditions, the additional terms and conditions for such country will apply
to the Participant, to the extent the Company determines that the application of
such terms and conditions is necessary or advisable for legal or administrative
reasons. The Terms and Conditions for Non-U.S. Participants and the
Country-Specific Terms and Conditions constitute part of this Agreement.



--------------------------------------------------------------------------------

7
19.Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement will not be affected by such holding and
will continue in full force in accordance with their terms.
20.Waiver. The Participant acknowledges that a waiver by the Company of breach
of any provision of this Agreement will not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by the
Participant or any other participant in the Plan.
21.Successors in Interest. Any successor to the Company will have the benefits
of the Company under, and be entitled to enforce, this Agreement. Likewise, the
Participant’s legal representative will have the benefits of the Participant
under, and be entitled to enforce, this Agreement. All obligations imposed upon
the Participant and all rights granted to the Company under this Agreement will
be final, binding and conclusive upon the Participant’s heirs, executors,
administrators and successors.
22.Award Administrator. The Company may from time to time designate a third
party (an “Award Administrator”) to assist the Company in the implementation,
administration and management of the Plan and any Options granted thereunder,
including by sending award notices on behalf of the Company to Participants, and
by facilitating through electronic means acceptance of Agreement by Participants
and Option exercises by Participants.
23.Book Entry Delivery of Shares. Whenever reference in this Agreement is made
to the issuance or delivery of certificates representing one or more Shares, the
Company may elect to issue or deliver such Shares in book entry form in lieu of
certificates.
24.Acceptance and Agreement by the Participant; Forfeiture upon Failure to
Accept. The Participant’s rights under the Option will lapse ninety (90) days
from the Date of Grant, and the Option will be forfeited on such date if the
Participant will not have accepted this Agreement by such date. For the
avoidance of doubt, the Participant’s failure to accept this Agreement will not
affect the Participant’s continuing obligations under any other agreement
between the Company and the Participant.
25.Definitions. The following terms have the following meanings for purposes of
this Agreement:
(a)“Agreement” means this Nonqualified Stock Option Agreement including (unless
the context otherwise requires) the Award Notice, Appendix A, and the appendices
for non-U.S. Participants attached hereto as Appendix B and Appendix C.
(b)“Award Notice” means the notice to the Participant.
(c)“Exercise Price” means the “Exercise Price” listed in the Award Notice.
(d)“Date of Grant” means the “Date of Grant” listed in the Award Notice.



--------------------------------------------------------------------------------

8
(e)“Officer” means “officer” as defined under Rule 16a-1(f) of the Exchange Act.
(f)“Participant” means the “Participant” listed in the Award Notice.
(g)“Restrictive Covenant Violation” means the Participant’s breach of the
Restrictive Covenants listed on Appendix A or any covenant regarding
confidentiality, competitive activity, solicitation of the Company Group’s
vendors, suppliers, customers, or employees, or any similar provision applicable
to or agreed to by the Participant.
(h)“Retirement” means a termination of the Participant’s employment with the
Company Group for any reason, whether by the Participant or by the Company
Group, following the date on which (i) the Participant attained the age of 55
years old, and (ii) the number of completed years of the Participant’s
continuous employment with the Company Group is at least 10; provided, however,
that a termination of the Participant’s employment (w) by the Company Group for
Cause, (x) by the Company Group, or the Participant, in either case, while
grounds for Cause exist, (y) due to the Participant’s death, or (z) due to or
during the Participant’s Disability, in each case, will not constitute a
Retirement for the purposes of this Agreement, regardless of whether such
termination occurs following the date on which the age and service requirements
set forth in clauses (i) and (ii) have been satisfied.
(i)“Shares” means the number of shares of Common Stock listed in the Award
Notice as “Number of Shares Subject to Option”.
[Signatures follow]






--------------------------------------------------------------------------------





HILTON WORLDWIDE HOLDINGS INC.


By: /s/ Christopher J. Nassetta  Christopher J. Nassetta Chief Executive Officer


By: /s/ Matthew Schuyler Matthew SchuylerExecutive Vice President and Chief
Human Resources Officer




Acknowledged and Agreedas of the date first written above:
Participant ES
______________________________Participant Signature








--------------------------------------------------------------------------------



APPENDIX A
Restrictive Covenants
1.Non-Competition; Non-Solicitation.
i.Participant acknowledges and recognizes the highly competitive nature of the
businesses of the Company Group and accordingly agrees as follows:
a.While the Participant is employed by the Company Group (the “Employment Term”)
and for a period that ends on the later to occur of (A) the first anniversary of
the Termination Date or (B) the last day on which any portion of the Award
granted under this Agreement is eligible to vest if Participant ceases to
perform services on behalf of the Company Group as a result of the Participant’s
Retirement (such period, the “Restricted Period”), Participant will not, whether
on Participant’s own behalf or on behalf of or in conjunction with any person,
firm, partnership, joint venture, association, corporation or other business
organization, entity or enterprise whatsoever (“Person”), directly or indirectly
solicit or assist in soliciting away from the Company the business of any then
current or prospective client or customer with whom Participant (or his or her
direct reports) had personal contact or dealings on behalf of the Company during
the one-year period preceding the Termination Date.
b.During the Restricted Period, Participant will not directly or indirectly:
1.engage in the Business providing services in the nature of the services
Participant provided to any member of the Company Group at any time in the one
year prior to the Termination Date, for a Competitor (as defined below) in the
Restricted Area (as defined below);
2.enter the employ of, or render any services to, a Competitor in the Restricted
Area, except where such employment or services do not relate in any manner to
the Business;
3.acquire a financial interest in, or otherwise become actively involved with, a
Competitor in the Restricted Area, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or
4.intentionally and adversely interfere with, or attempt to adversely interfere
with, business relationships between the members of the Company Group and any of
their clients, customers, suppliers, partners, members or investors.
c.Notwithstanding anything to the contrary in this Appendix A, Participant may,
directly or indirectly own, solely as an investment, securities of any



--------------------------------------------------------------------------------

Appendix A - 2
Person engaged in a Business (including, without limitation, a Competitor) which
are publicly traded on a national or regional stock exchange or on the
over-the-counter market if Participant (A) is not a controlling person of, or a
member of a group which controls, such person and (B) does not, directly or
indirectly, own 2% or more of any class of securities of such Person.
d.During the Restricted Period, Participant will not, whether on Participant’s
own behalf or on behalf of or in conjunction with any Person or entity, directly
or indirectly solicit or encourage any employee of the Company Group to leave
the employment of the Company Group or hire any employee who was employed by the
Company Group as of the Termination Date, provided that this prohibition does
not apply to (i) administrative personnel employed by the Company or (ii) any
Company employee who is hired away from the Company as a result of responding to
a generic job posting on a website or in a newspaper or periodical of general
circulation, without any involvement or encouragement by Participant.
e.During the Restricted Period, the Participant will not, whether on the
Participant’s own behalf or on behalf of or in conjunction with any Person,
directly and intentionally encourage any consultant of the Company to cease
working with the Company.
f.For purposes of this Agreement:
5.“Business” means the business of owning, operating, managing and/or
franchising hotel and lodging properties.
6.“Competitor” means any Person engaged in the Business, including, but not
limited to, Accor Group, AirBnB Inc., Best Western International, Carlson
Hospitality Worldwide, Choice Hotels International, G6 Hospitality LLC, Host
Hotels & Resorts, Inc., Hyatt Hotels Corporation, InterContinental Hotels Group
Plc, LQ Management LLC, Marriott International, Inc., Wyndham Hotels & Resorts,
Inc. and Wynn Resorts, Limited.
7.“Restricted Area” means the United States and any country in which the Company
is engaged in the Business or where the Participant knows or should know the
Company has taken steps to engage in the Business.
ii.It is expressly understood and agreed that although Participant and the
Company consider the restrictions contained in this Section 1 to be reasonable,
if a judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Appendix A is
an unenforceable restriction against Participant, the provisions of this
Appendix A will not be rendered void but will be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Appendix
A is unenforceable, and such restriction cannot be



--------------------------------------------------------------------------------

Appendix A - 3
amended so as to make it enforceable, such finding will not affect the
enforceability of any of the other restrictions contained herein.
iii.The period of time during which the provisions of this Section 1 will be in
effect will be extended by the length of time during which Participant is in
breach of the terms hereof as determined by any court of competent jurisdiction
on the Company’s application for injunctive relief.
iv.Notwithstanding the foregoing, if Participant’s principal place of employment
on the Date of Grant is located in California or any other jurisdiction where
any provision of this Section 1 is prohibited by applicable law, then the
provisions of this Section 1 will not apply following the Termination Date to
the extent any such provision is prohibited by applicable law.
2.Confidentiality; Non-Disparagement; Intellectual Property; Protected Rights.
v.Confidentiality.
g.Participant will not at any time (whether during or after the Employment Term)
(x) retain or use for the benefit, purposes or account of Participant or any
other Person; or (y) disclose, divulge, reveal, communicate, share, transfer or
provide access to any Person outside the Company Group (other than its
professional advisers who are bound by confidentiality obligations or otherwise
in performance of Participant’s duties during the Employment Term and pursuant
to customary industry practice), any non-public, proprietary or confidential
information (including, without limitation, trade secrets, know-how, research
and development, software, databases, inventions, processes, formulae,
technology, designs and other intellectual property, information concerning
finances, investments, profits, pricing, costs, products, services, vendors,
customers, clients, partners, investors, personnel, compensation, recruiting,
training, advertising, sales, marketing, promotions, government and regulatory
activities and approvals) concerning the past, current or future business,
activities and operations of any member of the Company Group and/or any third
party that has disclosed or provided any of same to any member of the Company
Group on a confidential basis (“Confidential Information”) without the prior
written authorization of the Board or its designee.
h.“Confidential Information” does not include any information that is (a)
generally known to the industry or the public other than as a result of
Participant’s breach of this covenant; (b) made legitimately available to
Participant by a third party without breach of any confidentiality obligation of
which Participant has knowledge; or (c) required by law to be disclosed;
provided that, unless otherwise provided under applicable law, with respect to
subsection (c) Participant is required to give prompt written notice to the
Company of such requirement, disclose no more information than is so required,
and reasonably cooperate with any attempts by the Company to obtain a protective
order or similar treatment.



--------------------------------------------------------------------------------

Appendix A - 4
i.Upon termination of Participant’s employment with the Company Group for any
reason, Participant agrees to (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by any member of the
Company Group; and (y) immediately destroy, delete, or return to the Company, at
the Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in
Participant’s possession or control (including any of the foregoing stored or
located in Participant’s office, home, laptop or other computer, whether or not
Company Group property) that contain Confidential Information, except that
Participant may retain only those portions of any personal notes, notebooks and
diaries that do not contain any Confidential Information.
vi.Non-Disparagement. During the Employment Term and at all times thereafter,
the Participant will not directly, or through any other Person, make any public
or private statements that are disparaging of the Company, its affiliates or
subsidiaries, or their respective businesses or employees, officers, directors,
or stockholders, or any product or service offered by any member of the Company
Group; provided, however, that nothing contained in this Section 2(b) precludes
Participant from providing truthful testimony in any legal proceeding, or making
any truthful statement (i) to any governmental agency in accordance with Section
2(d) hereof; (ii) as required or permitted by applicable law or regulation; or
(iii) as required by court order or other legal process.
vii.Intellectual Property.
j.If Participant has created, invented, designed, developed, contributed to or
improved any works of authorship, inventions, intellectual property, materials,
documents or other work product (including without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials) (“Works”), either alone or with third
parties, prior to the commencement of the Employment Term, that are relevant to
or implicated by such employment (“Prior Works”), Participant hereby grants the
Company a perpetual, non-exclusive, royalty-free, worldwide, assignable,
sublicensable license under all rights and intellectual property rights
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) therein for all purposes in
connection with the Company Group’s current and future business.
k.If Participant creates, invents, designs, develops, contributes to or improves
any Works, either alone or with third parties, at any time during the Employment
Term and within the scope of such employment and with the use of any Company
Group resources (“Company Works”), Participant agrees to promptly and fully
disclose such Company Works to the Company and hereby irrevocably assigns,
transfers and conveys, to the maximum extent permitted by applicable law, all
rights and intellectual property rights therein (including rights under patent,
industrial property,



--------------------------------------------------------------------------------

Appendix A - 5
copyright, trademark, trade secret, unfair competition and related laws) to the
Company to the extent ownership of any such rights does not vest originally in
the Company.
l.Participant agrees to take all reasonably requested actions and execute all
reasonably requested documents (including any licenses or assignments required
by a government contract) at the Company’s expense (but without further
remuneration) to assist the Company in validating, maintaining, protecting,
enforcing, perfecting, recording, patenting or registering any of the Company’s
rights in the Prior Works and Company Works. If the Company is unable for any
other reason, after reasonable attempt, to secure Participant’s signature on any
document for this purpose, then Participant hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as
Participant’s agent and attorney in fact, to act for and on Participant’s behalf
and stead to execute any documents and to do all other lawfully permitted acts
required in connection with the foregoing.
m.Participant agrees not to improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with any member of the Company Group any confidential, proprietary
or non-public information or intellectual property relating to a former employer
or other third party without the prior written permission of such third party.
Participant agrees to comply with all relevant policies and guidelines of the
Company Group that are from time to time previously disclosed to Participant,
including regarding the protection of Confidential Information and intellectual
property and potential conflicts of interest. Participant acknowledges that any
member of the Company Group may amend any such policies and guidelines from time
to time, and that Participant remains at all times bound by their most current
version from time to time previously disclosed to Participant.
viii.Protected Rights. Nothing contained in this Agreement limits (i)
Participant’s ability to disclose any information to governmental agencies or
commissions as may be required by law, or (ii) Participant’s right to
communicate, cooperate or file a complaint with any U.S. federal, state or local
governmental or law enforcement branch, agency or entity (collectively, a
“Governmental Entity”) with respect to possible violations of any U.S. federal,
state or local law or regulation, or otherwise make disclosures to any
Governmental Entity, in each case, that are protected under the whistleblower
provisions of any such law or regulation, provided that in each case such
communications and disclosures are consistent with applicable law, or (iii)
Participant’s right to receive an award from a Governmental Entity for
information provided under any whistleblower program, without notice to the
Company. This Agreement does not limit Participant’s right to seek and obtain a
whistleblower award for providing information relating to a possible securities
law violation to the Securities and Exchange Commission. The Participant shall
not be held criminally or civilly liable under any U.S. federal or state trade
secret law for the disclosure of a trade secret that is made (i) in confidence
to a U.S. federal, state, or local government official or to an attorney solely
for the purpose of reporting or investigating a suspected violation of law, or
(ii) in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. If the Participant files a lawsuit for
retaliation by an employer for reporting a suspected violation of law the
Participant may disclose



--------------------------------------------------------------------------------

Appendix A - 6
the trade secret to the attorney of the Participant and use the trade secret
information in the court proceeding, if the Participant files any document
containing the trade secret under seal, and does not disclose the trade secret,
except pursuant to court order. The Participant is not be required to give prior
notice to (or get prior authorization from) the Company regarding any such
communication or disclosure. Except as otherwise provided in this paragraph or
under applicable law, under no circumstance is the Participant authorized to
disclose any information covered by the Company’s or any other member of the
Company Group’s attorney-client privilege or attorney work product or the
Company’s or any other member of the Company Group’s trade secrets without the
prior written consent of the Company.
ix.Injunctive Relief; Other Remedies for Breach. The Participant acknowledges
and agrees that a violation of any of the terms of this Appendix A will cause
the Company irreparable injury for which adequate remedy at law is not
available. Accordingly, it is agreed that the Company may seek an injunction,
restraining order or other equitable relief to prevent breaches of the
provisions of this Appendix A and to enforce specifically the terms and
provisions hereof in any court of competent jurisdiction in the United States or
any state thereof, in addition to any other remedy to which it may be entitled
at law or equity. Additionally, in the event the Participant breaches the terms
of this Appendix A, the Participant shall be deemed to have engaged in
Detrimental Activity (as defined in the Plan) and the provisions set forth in
Section 15(w) of the Plan shall apply.
The provisions of Section 2 hereof will survive the termination of the
Participant’s employment for any reason.






--------------------------------------------------------------------------------

Appendix B - 1
APPENDIX B
HILTON 2017 OMNIBUS INCENTIVE PLANNONQUALIFIED STOCK OPTION AGREEMENT
TERMS AND CONDITIONS FOR NON-U.S. PARTICIPANTS
Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Plan and the Nonqualified Stock Option Agreement. For
the avoidance of doubt, all provisions of the Nonqualified Stock Option
Agreement and the Award Notice apply to Non-U.S. Participants except to the
extent supplemented or modified by this Appendix B or Appendix C.
1.Responsibility for Taxes. This provision supplements Section 5(b) of the
Nonqualified Stock Option Agreement:
x.The Participant acknowledges that, regardless of any action taken by the
Company or, if different, the Participant’s employer (the “Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount, if any, actually withheld by the
Company or the Employer. The Participant further acknowledges that the Company
and/or the Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Option,
including, but not limited to, the grant, vesting or exercise of the Option, the
subsequent sale of Shares acquired pursuant to such exercise and the receipt of
any dividends and/or any other distributions; and (2) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Option to reduce or eliminate the Participant’s liability for Tax-Related Items
or achieve any particular tax result. Further, if the Participant is subject to
Tax-Related Items in more than one jurisdiction, the Participant acknowledges
that the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
xi.Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy any applicable withholding obligations
with regard to all Tax-Related Items by:
n.withholding from the Participant’s wages, salary, or other cash compensation
payable to the Participant by the Company, the Employer, or any other member of
the Company Group;
o.withholding from proceeds of the sale of Shares acquired at exercise of the
Option either through a voluntary sale or through a mandatory sale ar



--------------------------------------------------------------------------------

Appendix B - 2
ranged by the Company (on the Participant’s behalf pursuant to this
authorization without further consent); or
p.withholding in Shares to be issued upon exercise of the Option;
provided, however, that if the Participant is subject to Section 16 of the
Exchange Act, then the Company will withhold in Shares upon the relevant taxable
or tax withholding event, as applicable, unless the use of such withholding
method is problematic under applicable law or has materially adverse accounting
consequences, in which case, the obligation for Tax-Related Items may be
satisfied by one or a combination of methods (i) and (ii) above.
xii.The Company may withhold or account for Tax-Related Items by considering
statutory withholding amounts or other applicable withholding rates, including
maximum rates applicable in the Participant’s jurisdiction(s), in which case the
Participant may receive a refund of any over-withheld amount in cash and will
have no entitlement to the Common Stock equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Participant is deemed to have been issued the full number of Shares subject to
the portion of the Option that is exercised, notwithstanding that a number of
the Shares is held back solely for the purpose of paying the Tax-Related Items
xiii.The Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the Shares or the proceeds of the sale of Shares if the
Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items.
xiv.Notwithstanding anything to the contrary in the Plan or in Section 6(b) of
the Nonqualified Stock Option Agreement, if the Company is required by
applicable law to use a particular definition of fair market value for purposes
of calculating the taxable income for the Participant, the Company shall have
the discretion to calculate any Shares to be withheld to cover any withholding
obligation for Tax-Related Items by using either the price used to calculate the
taxable income under applicable law or by using the closing price per Share on
the New York Stock Exchange (or other principal exchange on which the Shares
then trade) on the trading day immediately prior to the date of delivery of the
Shares.
2.Nature of Grant. This provision supplements Section 14 of the Nonqualified
Stock Option Agreement:
In accepting the grant of the Option, the Participant acknowledges, understands
and agrees that:
xv.the Option grant and the Participant’s participation in the Plan shall not
create a right to employment and shall not be interpreted as forming or amending
an employment contract with any member of the Company Group;



--------------------------------------------------------------------------------

Appendix B - 3
xvi.the Option and the Shares subject to the Option, and the income from and
value of same, are not intended to replace any pension rights or compensation;
xvii.unless otherwise agreed with the Company, the Option and the Shares subject
to the Option, and the income from and value of same, are not granted as
consideration for, or in connection with, the service the Participant may
provide as a director of any member of the Company Group;
xviii.for purposes of the Option, the Termination Date shall be the date the
Participant is no longer actively providing services to any member of the
Company Group (regardless of the reason for such termination and whether or not
later to be found invalid or in breach of employment laws in the jurisdiction
where the Participant is employed or the terms of the Participant’s employment
agreement, if any), and such date will not be extended by any notice period
(e.g., the Participant’s period of service would not include any contractual
notice period or any period of “garden leave” or similar period mandated under
applicable laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any); the Committee shall
have the exclusive discretion to determine when the Participant is no longer
actively providing services for purposes of the Option (including whether the
Participant may still be considered to be providing services while on a leave of
absence);
xix.unless otherwise provided in the Plan or by the Company in its discretion,
the Option and the benefits evidenced by this Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Common Stock; and
xx.no member of the Company Group shall be liable for any foreign exchange rate
fluctuation between the Participant’s local currency and the United States
Dollar that may affect the value of the Option or of any amounts due to the
Participant pursuant to the exercise of the Option or the subsequent sale of any
Shares acquired upon exercise.
3.Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on his or her country, the broker’s country, or the country in
which the Shares are listed, the Participant may be subject to insider trading
restrictions and/or market abuse laws in applicable jurisdictions, which may
affect his or her ability to, directly or indirectly, accept, acquire, sell, or
attempt to sell or otherwise dispose of Shares, rights to Shares (e.g.,
Options), or rights linked to the value of Shares during such times as the
Participant is considered to have “inside information” regarding the Company (as
defined by the laws and/or regulations in the applicable jurisdictions or the
Participant’s country). Local insider trading laws and regulations may prohibit
the cancellation or amendment of orders the Participant places before possessing
the inside information. Furthermore, the Participant may be prohibited from (i)
disclosing the inside information to any third party, including fellow employees
(other than on a “need to know” basis) and (ii) “tipping” third parties or
causing them to otherwise buy or sell securities. Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable Company insider trading policy. The



--------------------------------------------------------------------------------

Appendix B - 4
Participant is responsible for ensuring compliance with any applicable
restrictions and should consult his or her personal legal advisor on this
matter.
4.Foreign Asset/Account Reporting; Exchange Controls. The Participant’s country
may have certain foreign asset and/or account reporting requirements and/or
exchange controls that may affect the Participant’s ability to acquire or hold
Shares under the Plan or cash received from participating in the Plan (including
from any dividends received or sale proceeds arising from the sale of Shares) in
a brokerage or bank account outside the Participant’s country. The Participant
may be required to report such accounts, assets or transactions to the tax or
other authorities in his or her country. The Participant also may be required to
repatriate sale proceeds or other cash received as a result of the Participant’s
participation in the Plan to his or her country through a designated bank or
broker and/or within a certain time after receipt. The Participant acknowledges
that it is his or her responsibility to be compliant with such regulations, and
the Participant is advised to consult his or her personal legal advisor for any
details.
5.Termination of Employment. This provision supplements Section 6(d) of the
Nonqualified Stock Option Agreement:
Notwithstanding any provision of the Agreement, if the Company receives a legal
opinion that there has been a legal judgment and/or legal development in the
Participant’s jurisdiction that likely would result in the favorable treatment
that applies to the Option when the Participant terminates employment as a
result of the Participant’s Retirement being deemed unlawful and/or
discriminatory, the provisions of Section 7 regarding the treatment of the
Option when the Participant terminates employment as a result of the
Participant’s Retirement shall not be applicable to the Participant and the
remaining provisions of this Section 7 shall govern.
6.Compliance with Law. Notwithstanding any provision of the Plan or this
Agreement, unless there is an exemption from any registration, qualification or
other legal requirement applicable to the Shares, the Company shall not be
required to deliver any Shares issuable upon exercise of the Option prior to the
completion of any registration or qualification of the Shares under any U.S. or
non-U.S. federal, state or local securities or exchange control law or under
rulings or regulations of the U.S. Securities and Exchange Commission (“SEC”) or
any other governmental regulatory body, or prior to obtaining any approval or
other clearance from any U.S. or non-U.S. federal, state or local governmental
agency, which registration, qualification or approval the Company shall, in its
absolute discretion, deem necessary or advisable. The Participant understands
that the Company is under no obligation to register or qualify the Shares with
the SEC or any state or non-U.S. securities commission or to seek approval or
clearance from any governmental authority for the issuance or sale of the
Shares. Further, the Participant agrees that the Company shall have unilateral
authority to amend the Agreement without the Participant’s consent, to the
extent necessary to comply with securities or other laws applicable to the
issuance of Shares.






--------------------------------------------------------------------------------

Appendix C - 1
APPENDIX C
HILTON 2017 OMNIBUS INCENTIVE PLANNONQUALIFIED STOCK OPTION AGREEMENT
COUNTRY-SPECIFIC TERMS AND CONDITIONS
Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Plan, the Nonqualified Stock Option Agreement and the
Terms and Conditions for Non-U.S. Participants.
Terms and Conditions
This Appendix C includes additional terms and conditions that govern the Option
if the Participant resides and/or works in one of the countries listed below. If
the Participant is a citizen or resident of a country (or is considered as such
for local law purposes) other than the one in which the Participant is currently
residing and/or working or if the Participant moves to another country after
receiving the grant of the Option, the Company will, in its discretion,
determine the extent to which the terms and conditions herein will be applicable
to the Participant.
Notifications
This Appendix C also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
the Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of February 2020. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Participant
not rely on the information in this Appendix C as the only source of information
relating to the consequences of the Participant’s participation in the Plan
because the information may be out of date at the time that the Option is
exercised or the Participant sells Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant should seek appropriate professional advice as to how the relevant
laws in the Participant’s country may apply to the Participant’s situation.
If the Participant is a citizen or resident of a country other than the one in
which the Participant is currently residing and/or working (or if the
Participant is considered as such for local law purposes) or if the Participant
moves to another country after receiving the grant of the Option, the
information contained herein may not be applicable to the Participant in the
same manner.





--------------------------------------------------------------------------------

Appendix C - 2
DATA PRIVACY PROVISIONS FOR PARTICIPANTSIN ALL COUNTRIES OUTSIDE THE U.S.
Data Privacy Notice for Participants in the European Union (“EU”) / European
Economic Area (“EEA”)/ United Kingdom (“UK”)
Pursuant to applicable data protection laws, the Participant is hereby notified
that the Company collects, processes, uses and transfers certain
personally-identifiable information about the Participant for the exclusive
purpose of granting Options and implementing, administering and managing the
Participant’s participation in the Plan. Specifics of the data processing are
described below.
Controller and Representative in the European Union. Unless stated otherwise
below, the Company is the controller responsible for the processing of the
Participant’s Personal Data (as defined below) in connection with the Plan. The
Company’s representative in the European Union is:
Hilton UK Hotels Ltd.Hilton Legal DepartmentMaple Court, Central Park, Reeds
CrescentWatford, Hertfordshire WD24 4QQUnited KingdomVia email:
privacy@hilton.com
Purposes and Legal Bases of Processing. The Company processes the Personal Data
(as defined below) for the purpose of performing its contractual obligations
under the Nonqualified Stock Option Agreement, granting Options, implementing,
administering and managing the Participant’s participation in the Plan and
facilitating compliance with applicable law. The legal basis for the processing
of the Personal Data (as defined below) by the Company and the thirdparty
service providers described below is the necessity of the data processing for
the Company to perform its contractual obligations under the Nonqualified Stock
Option Agreement and for the Company’s legitimate business interests of managing
the Plan and generally administering the Option.
Personal Data Subject to Processing. The Company collects, processes and uses
the following types of personal data about the Participant: The Participant’s
name, home address, email address, date of birth, social insurance, passport
number or other identification number, any shares of stock or directorships held
in the Company, details of all Options or any other entitlement to Shares
awarded, canceled, settled, vested, unvested or outstanding in the Participant’s
favor, which the Company receives from the Participant or the Employer
(“Personal Data”).
Stock Plan Administration Service Providers. The Company transfers Personal Data
to Fidelity Stock Plan Services and certain of its affiliated companies
(collectively, “Fidelity”), an independent stock plan administrator with
operations, relevant to the Company, in the United States, which assists the
Company with the implementation, administration and





--------------------------------------------------------------------------------

Appendix C - 3
management of the Plan. In the future, the Company may select different service
providers and may share Personal Data with such service providers. The Company’s
stock plan administrators will open an account for the Participant to receive
and trade Shares. The Participant will be asked to agree on separate terms and
data processing practices with the service provider, which is a condition of the
Participant’s ability to participate in the Plan. The Participant’s Personal
Data will only be accessible by those individuals requiring access to it for
purposes of implementing, administering and operating the Participant’s
participation in the Plan. The Participant understands that the Participant may
request a list with the names and addresses of any potential recipients of
Personal Data by contacting Hilton’s Data Protection Officer as follows:
Hilton Office of the Data Protection Officer7930 Jones Branch DriveMcLean, VA
22102 USAVia email: DataProtectionOffice@hilton.com
Other Recipients. The Company may further transfer Personal Data to other third
party service providers, if necessary to ensure compliance with applicable tax,
exchange control, securities and labor laws. Such third party service providers
may include the Company’s outside legal counsel as well as the Company’s
auditor. Wherever possible, the Company will anonymize data, but the Participant
understands that his or her Personal Data may need to be transferred to such
providers to ensure compliance with applicable law and/or tax requirements.
International Data Transfers. The Company and its service providers, including,
without limitation, Fidelity, operate, relevant to the Company, in the United
States, which means that it will be necessary for Personal Data to be
transferred to, and processed in, the United States. The Participant understands
and acknowledges that the United States is not subject to an unlimited adequacy
finding by the European Commission and that the Participant’s Personal Data may
not have an equivalent level of protection as compared to the Participant’s
country of residence. The legal basis for the transfer of the Personal Data to
the Company and the thirdparty service providers described above is the
necessity of the data transfer for the Company to perform its contractual
obligations under the Agreement.
Data Retention. The Company will use the Personal Data only as long as necessary
to implement, administer and manage the Participant’s participation in the Plan,
or as required to comply with legal or regulatory obligations, including tax,
exchange control, labor and securities laws. This means that the Participant’s
Personal Data may be retained even after the Participant terminates employment.
Data Subject Rights. To the extent provided by law, the Participant has the
right to: (i) request access to and obtain a copy of the Personal Data; (ii)
request rectification (or correction) of Personal Data that is inaccurate; (iii)
request erasure (or deletion) of Personal Data that is no longer necessary to
fulfill the purposes for which it was collected, or does not need to be retained
by the Company for other legitimate purposes; (iv) restrict or object to the
processing of the Personal Data; and (v) if applicable, request the
Participant’s Personal Data be ported (transferred) to another company.





--------------------------------------------------------------------------------

Appendix C - 4
Subject to the applicable data protection laws, application of the above rights
may vary depending on the type of data involved, and the Company’s particular
basis for processing the Personal Data.
To receive clarification or make a request to exercise one of the above rights,
the Participant can contact Hilton’s Data Protection Officer as follows:
Hilton Office of the Data Protection Officer7930 Jones Branch DriveMcLean, VA
22102 USAVia email: DataProtectionOffice@hilton.com
Contractual Requirement. The Participant’s provision of Personal Data, its
processing and transfer as described above is a contractual requirement and a
condition to the Participant’s ability to participate in the Plan. The
Participant understands that, as a consequence of the Participant’s refusing to
provide Personal Data, the Company may not be able to allow the Participant to
participate in the Plan, grant Options to the Participant or administer or
maintain such Options. However, the Participant’s participation in the Plan and
his or her acceptance of this Nonqualified Stock Option Agreement are purely
voluntary. While the Participant will not receive Options if he or she decides
against participating in the Plan or providing Personal Data as described above,
the Participant’s career and salary will not be affected in any way. For more
information on the consequences of the refusal to provide Personal Data, the
Participant may contact Hilton’s Legal Privacy Office as follows:
Hilton Legal Privacy Office7930 Jones Branch DriveMcLean, VA 22102, USAVia
email: Privacy@hilton.com
How to Contact Us. For copies of additional privacy documents mentioned in this
Agreement, or if the Participant has privacy concerns or questions related to
this Agreement, the Participant may contact the Company at Hilton Legal Privacy
Office, 7930 Jones Branch Drive, McLean, VA 22102, USA.
Data Privacy Consent for Participants outside the EU/EEA/UK and the U.S.
The Participant acknowledges and agrees to the collection, use and transfer, in
electronic or other form, of the Participant’s personal data as described in the
Agreement and any other Option grant materials by and among, as applicable, the
Company and the Employer, for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan. The
Participant understands that the Company may hold certain personal information
about the Participant, including, but not limited to, the Participant’s name,
home address, e-mail address, and telephone number, work location and phone
number, date of birth, social insurance number, passport or other identification
number, salary, nationality, job title, hire date, any shares of stock or
directorships held in the Company, details of all awards or any other
entitlement to shares awarded, cancelled,





--------------------------------------------------------------------------------

Appendix C - 5
exercised, vested, unvested or outstanding in the Participant’s favor, for the
purpose of implementing, administering and managing the Participant’s
participation in the Plan (“Data”).
The Participant understands that Data will be transferred to Fidelity Stock Plan
Services and certain of its affiliated companies (“Fidelity”) which is assisting
the Company in the implementation, administration and management of the Plan (or
any other third party service provider which may assist the Company in the
future), that these recipients may be located in the Participant’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Participant’s country. The Participant understands that
the Participant may request a list with the names and addresses of any potential
recipients of the Data by contacting the Participant’s local human resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Participant’s participation in
the Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands that the Participant may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Participant’s local human resources representative.
The Participant understands that the Participant is providing the consents
herein on a purely voluntary basis. If the Participant does not consent, or if
the Participant later seeks to revoke the Participant’s consent, the
Participant’s employment status or service with the Employer will not be
affected; the only consequence of the Participant’s refusing or withdrawing the
Participant’s consent is that the Company would not be able to grant Options or
other equity awards to the Participant or administer or maintain such awards.
Therefore, the Participant understands that refusing or withdrawing the
Participant’s consent may affect the Participant’s ability to participate in the
Plan. For more information on the consequences of Participant’s refusal to
consent or withdrawal of consent, the Participant understands that the
Participant may contact the Participant’s local human resources representative.
Finally, the Participant understands that the Company may rely on a different
basis for the processing or transfer of Data in the future and/or request that
the Participant provide another data privacy consent. If applicable, the
Participant agrees that upon request of the Company or the Employer, the
Participant will provide an executed acknowledgement or data privacy consent
form (or any other agreements or consents) that the Company and/or the Employer
may deem necessary to obtain from the Participant for the purpose of
administering the Participant’s participation in the Plan in compliance with the
data privacy laws in the Participant’s country, either now or in the future. The
Participant understands and agrees that the Participant will not be able to
participate in the Plan if the Participant fails to provide any such consent or
agreement requested by the Company and/or the Employer.







--------------------------------------------------------------------------------

Appendix C - 6
CHINA
Terms and Conditions
The following provisions apply if the Participant is subject to exchange control
restrictions and regulations in China, including the requirements imposed by the
State Administration of Foreign Exchange (“SAFE”), as determined by the Company
in its sole discretion:
SAFE Approval Requirement. Notwithstanding any provision in the Agreement, the
Option shall not vest nor be exercisable until all necessary exchange control
and other approvals from SAFE or its local counterpart have been received by the
Company or one of the members of the Company Group in China under applicable
exchange control rules with respect to the Plan and the options granted
thereunder. Further, the Company is under no obligation to permit vesting and
exercise of the Option or to issue Shares, if SAFE approval is obtained but
subsequently becomes invalid or ceases to be in effect by the time the
Participant exercises the Option.
Termination of Employment. Notwithstanding any provision in the Agreement, if
the Participant’s employment terminates for any reason, the Option will expire
ninety (90) days after the Termination Date (or, if earlier, at the expiration
of the Option Period). Further, any Shares held by the Participant at the time
of termination of employment must be sold by the Participant within ninety (90)
days after the Termination Date. If not sold by the Participant within such
timeframe, the Company will force the sale of the Shares as described in the
Restriction on Sale of Shares section below.
Form of Payment for Options. Notwithstanding Section 6 of the Nonqualified Stock
Option Agreement, the Participant may pay the Exercise Price only by using a
cashless exercise (or same-day sale) exercise procedure whereby the Participant
instructs a broker to immediately sell a number of Shares subject to the Option
and use the sale proceeds to cover the Exercise Price. The Company reserves the
right to provide the Participant with additional methods of payment depending on
the development of local law.
Restriction on Sale of Shares. Due to local regulatory requirements, the Company
reserves the right to force the sale of any Shares issued upon exercise of the
Option. The sale may occur (i) immediately upon issuance, (ii) following the
Participant’s termination of employment, (iii) following the Participant’s
transfer of employment to the Company, or a member of the Company Group outside
of China, or (iv) within any other timeframe as the Company determines to be
necessary or advisable to comply with local regulatory requirements. The
Participant is required to maintain any Shares acquired under the Plan in an
account at a broker designated by the Company (“Designated Account”) and any
Shares deposited into the Designated Account cannot be transferred out of the
Designated Account unless and until they are sold.
In order to facilitate the foregoing, the Company is authorized to instruct its
designated broker to assist with the sale of the Shares (on the Participant’s
behalf pursuant to this authorization without further consent) and the
Participant expressly authorizes the Company’s





--------------------------------------------------------------------------------

Appendix C - 7
designated broker to complete the sale of such Shares. The Participant
acknowledges that the Company’s designated broker is under no obligation to
arrange for the sale of the Shares at any particular price. Upon the sale of the
Shares, the Company will pay to the Participant the cash proceeds from the sale,
less any brokerage fees or commissions and subject to any obligation to satisfy
Tax-Related Items. If the Shares acquired under the Plan are sold, the
repatriation requirements described below shall apply.
Employees transferring from outside of China to a member of the Company Group in
China and employees transferring from a member of the Company Group in China out
of China may become or remain subject to the requirements set forth in this
Appendix C, as determined by the Company in its sole discretion.
Dividend Reinvestment. In the event that the Company, in its discretion,
declares payment of any cash dividends on Common Stock, the Participant
acknowledges and agrees that the Company and/or the designated broker may use
such cash dividends to automatically purchase additional Shares to be issued
into the Participant’s brokerage account. Any additional Shares acquired
pursuant to the preceding sentence are subject to the same exchange control
requirements as other Shares the Participant may hold. Any cash dividends not
used to purchase Shares or pay associated costs (e.g., broker fees) will be
immediately repatriated to China pursuant to the procedures set by the Company
in compliance with SAFE requirements.
Exchange Control Requirement. Pursuant to exchange control requirements in
China, the Participant will be required to immediately repatriate to China any
cash proceeds from the sale of the Shares acquired under the Plan or the receipt
of any dividends paid on such Shares (unless immediately reinvested, as
described above). The Participant understands that, under applicable laws, such
repatriation of the cash proceeds may need to be effectuated through a special
exchange control account established by the Company or a member of the Company
Group in China, and the Participant hereby consents and agrees that any proceeds
from the sale of Shares or the receipt of dividends may be transferred to such
special account prior to being delivered to the Participant. The Participant
also understands that the Company will deliver the proceeds to the Participant
as soon as possible, but that there may be delays in distributing the funds to
the Participant due to exchange control requirements. The Participant
understands that the proceeds may be paid to the Participant in U.S. dollars or
in local currency, at the Company’s discretion. If the proceeds are paid in U.S.
dollars, the Participant will be required to set up a U.S. dollar bank account
in China so that the proceeds may be deposited into this account. If the
proceeds are paid in local currency, the Company is under no obligation to
secure any particular exchange conversion rate and the Company may face delays
in converting the proceeds to local currency due to exchange control
restrictions.
Finally, the Participant agrees to comply with any other requirements that may
be imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China.
Notifications





--------------------------------------------------------------------------------

Appendix C - 8
Exchange Control Information. Chinese residents may be required to report to
SAFE all details of their foreign financial assets and liabilities (including
Shares acquired under the Plan), as well as details of any economic transactions
conducted with non-Chinese residents, either directly or through financial
institutions.
INDIA
Terms and Conditions
Form of Payment for Options. Due to legal restrictions in India, the Participant
will not be permitted to pay the Exercise Price through the delivery of
irrevocable instructions to a broker to sell some of the Shares obtained upon
exercise of the Option and to deliver to the Company an amount out of the
proceeds of such sale equal to the aggregate Exercise Price for the Shares being
purchased. The Participant may, however, pay the Exercise Price through the
delivery of irrevocable instructions to a broker to sell all of the Shares
obtained upon exercise of the Option and to deliver to the Company an amount out
of the proceeds of such sale equal to the aggregate Exercise Price for the
Shares being purchased. The Participant may also pay the Exercise Price in cash
or its equivalent. The Company reserves the right to allow additional forms of
payment depending on the development of local law.
Notifications
Exchange Control Information. The Participant understands that the Participant
must repatriate any proceeds from the sale of Shares acquired under the Plan to
India within a reasonable period of time (i.e., within 90 days of receipt and
any cash dividends received in relation to the Shares must be repatriated within
180 days or as prescribed under applicable Indian exchange control laws, as may
be amended from time to time). The Participant will receive a foreign inward
remittance certificate (“FIRC”) from the bank where the Participant deposits the
foreign currency. The Participant should maintain the FIRC as evidence of the
repatriation of funds in the event the Reserve Bank of India or the Employer
requests proof of repatriation. It is the Participant’s responsibility to comply
with applicable exchange control laws in India.
Foreign Asset/Account Reporting Information. The Participant is required to
declare any foreign bank accounts for which the Participant has signing
authority in the Participant’s annual tax return. It is the Participant’s
responsibility to comply with applicable tax laws in India. The Participant
should consult with the Participant’s personal tax advisor to ensure that the
Participant is properly reporting the Participant’s foreign assets and bank
accounts.
NETHERLANDS
There are no country-specific provisions.
SINGAPORE





--------------------------------------------------------------------------------

Appendix C - 9
Terms and Conditions
Restriction on Sale of Shares. The Option is subject to section 257 of the
Singapore Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”) and the
Participant should not make any subsequent sale in Singapore, or any offer of
such subsequent sale of the Shares underlying the Option, unless such sale or
offer in Singapore is made: (1) after 6 months of the Date of Grant of the
Option to the Participant; or (2) pursuant to the exemptions under Part XIII
Division (1) Subdivision (4) (other than section 280) of the SFA.
Notifications
Securities Law Information. The offer of the Plan, the grant of the Option, and
the value of any underlying Shares on exercise are being made pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the SFA. The Plan has
not been lodged or registered as a prospectus with the Monetary Authority of
Singapore.
Director Notification Obligation. Directors, associate directors or shadow
directors of a Singapore member of the Company Group are subject to certain
notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify such entity in writing within two
business days of any of the following events: (i) the acquisition or disposal of
an interest (e.g., Option granted under the Plan or Shares) in the Company or
any member of the Company Group, (ii) any change in previously-disclosed
interests (e.g., sale of Shares), of (iii) becoming a director, associate
director or shadow director of a member of the Company Group in Singapore, if
the individual holds such an interest at that time.
SPAIN
Terms and Conditions


No Entitlement for Claims or Compensation. This provision supplements Section 14
of the Nonqualified Stock Option Agreement and Section 2 of the Terms and
Conditions for Non-U.S. Participants:


By accepting the Option, the Participant consents to participation in the Plan
and acknowledges that the Participant has received a copy of the Plan document.


The Participant understands that the Company has unilaterally, gratuitously and
in its sole discretion decided to make grants of Options under the Plan to
individuals who may be employees of the Company or other members of the Company
Group throughout the world. The decision is limited and entered into based upon
the express assumption and condition that any Options will not economically or
otherwise bind the Company or any other member of the Company Group, including
the Employer, on an ongoing basis, other than as expressly set forth in the
Agreement. Consequently, the Participant understands that the Options are
granted on the assumption and condition that the Options shall not become part
of any employment contract (whether with the Company or any other member of the
Company Group, including the





--------------------------------------------------------------------------------

Appendix C - 10
Employer) and shall not be considered a mandatory benefit, salary for any
purpose (including severance compensation) or any other right whatsoever.
Furthermore, the Participant understands and freely accepts that there is no
guarantee that any benefit whatsoever shall arise from the grant of the Option,
which is gratuitous and discretionary, since the future value of the Option is
unknown and unpredictable.

The Participant understands and agrees that, unless otherwise expressly set
forth in the Agreement, the Participant’s termination of employment for any
reason (including for the reasons listed below) will automatically result in the
cancellation and loss of any Options that may have been granted to the
Participant and that were not fully vested on the date of termination of
employment. In particular, the Participant understands and agrees that, unless
otherwise expressly set forth in the Agreement, the Option will be cancelled
without entitlement to any proceeds or to any amount as indemnification if the
Participant terminates employment by reason of, including, but not limited to:
resignation, death, disability, retirement, disciplinary dismissal adjudged to
be with cause, disciplinary dismissal adjudged or recognized to be without
cause, individual or collective layoff on objective grounds, whether adjudged to
be with cause or adjudged or recognized to be without cause, material
modification of the terms of employment under Article 41 of the Workers’
Statute, relocation under Article 40 of the Workers’ Statute, Article 50 of the
Workers’ Statute, unilateral withdrawal by the Employer, and under Article 10.3
of Royal Decree 1382/1985.


The Participant also understands that the grant of the Option would not be made
but for the assumptions and conditions set forth hereinabove; thus, the
Participant understands, acknowledges and freely accepts that, should any or all
of the assumptions be mistaken or any of the conditions not be met for any
reason, the grant of the Option shall be null and void.


Notifications


Securities Law Information. The Options do not qualify under Spanish regulations
as securities. No “offer of securities to the public”, as defined under Spanish
law, has taken place or will take place in the Spanish territory. The Agreement
(including Appendix B and this Appendix C) has not been nor will it be
registered with the Comisión Nacional del Mercado de Valores, and does not
constitute a public offering prospectus.


Foreign Asset/Account Reporting Information. The Participant may be subject to
certain tax reporting requirements with respect to rights or assets (including
cash in a bank or brokerage account) held outside of Spain with an aggregate
value exceeding €50,000 per type of asset or right as of December 31 each year.
Unvested awards (e.g., the Option) are not considered assets or rights for
purposes of this reporting requirement. If applicable, the Participant must
report the assets on Form 720 by no later than March 31 following the end of the
relevant year. After the assets and/or rights are initially reported, the
reporting obligation will apply only if the value of previously-reported assets
or rights increases by more than €20,000 as of each subsequent December 31. The
Participant should consult with the Participant’s personal advisor to determine
the Participant’s obligations in this respect.







--------------------------------------------------------------------------------

Appendix C - 11
In addition, the Participant may be required to electronically declare to the
Bank of Spain any foreign accounts (including brokerage accounts held abroad),
any foreign instruments and any transactions with non-Spanish residents
(including any payments of cash made to the Participant by the Company into a
U.S. brokerage account) if the balances in such accounts together with the value
of such instruments as of December 31, or the volume of transactions with
non-Spanish residents during the prior or current year, exceed €1,000,000. Once
the €1,000,000 threshold has been surpassed in either respect, the Participant
will generally be required to report all of the Participant’s foreign accounts,
foreign instruments and transactions with non-Spanish residents, even if the
relevant threshold has not been crossed for an individual item. The Participant
will generally only be required to report on an annual basis.
UNITED ARAB EMIRATES
Notifications
Securities Law Information. Participation in the Plan is being offered only to
Eligible Persons and is in the nature of providing equity incentives to Eligible
Persons. Any documents related to participation in the Plan, including the Plan,
the Agreement and any other grant documents (“Option Documents”), are intended
for distribution only to such Eligible Persons and must not be delivered to, or
relied on by, any other person. The United Arab Emirates securities or
financial/economic authorities have no responsibility for reviewing or verifying
any Option Documents and have not approved the Option Documents nor taken steps
to verify the information set out in them, and thus, are not responsible for
their content.
The securities to which this statement relates may be illiquid and/or subject to
restrictions on their resale. Prospective purchasers of the securities offered
should conduct their own due diligence on the securities. The Participant is
aware that he or she should, as a prospective stockholder, conduct his or her
own due diligence on the securities. The Participant acknowledges that if he or
she does not understand the contents of the Option Documents, the Participant
should consult an authorized financial advisor.
UNITED KINGDOM
Terms and Conditions
Responsibility for Taxes. This provision supplements Section 6 of the
Nonqualified Stock Option Agreement and Section 1 of the Terms and Conditions
for Non-U.S. Participants:
Without limitation to Section 6 of the Nonqualified Stock Option Agreement or
Section 1 of the Terms and Conditions for Non-U.S. Participants, the Participant
agrees that the Participant is liable for all Tax-Related Items and hereby
covenants to pay all such Tax-Related Items as and when requested by the Company
or the Employer or by Her Majesty’s Revenue and Customs (“HMRC”) (or any other
tax authority or any other relevant authority). The Participant also agrees to
indemnify and keep indemnified the Company and the Employer against any Tax–





--------------------------------------------------------------------------------

Appendix C - 12
Related Items that they are required to pay or withhold or have paid or will pay
to HMRC (or any other tax authority or any other relevant authority) on the
Participant’s behalf.
Notwithstanding the foregoing, if the Participant is a director or executive
officer (within the meaning of Section 13(k) of the Exchange Act), the
Participant understands that he or she may not be able to indemnify the Company
for the amount of any Tax-Related Items not collected from or paid by the
Participant, in case the indemnification could be considered to be a loan. In
this case, the Tax-Related Items not collected or paid may constitute a benefit
to the Participant on which additional income tax and National Insurance
contributions (“NICs”) may be payable. The Participant understands that he or
she will be responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
paying to the Company and/or the Employer (as appropriate) the amount of any
NICs due on this additional benefit, which may also be recovered from the
Participant by any of the means referred to in Section 6 of the Nonqualified
Stock Option Agreement or Section 1 of the Terms and Conditions for Non-U.S.
Participants.





